DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 18-19 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soltys et al. (US PG pub 2004/0219975).

In regards to claim 1 and 23
A management system for management of a game using chips, the management system comprising:
chips that are individually identifiable; (paragraph [0058], “The chips 38 can include a marking 46 on an edge 48 of the chip 38 encoding information such as the issuing casino, the denomination, and/or a unique serial number.”)
a game table (figure 1) for playing the game using the chips; 
a win/loss determination device configured to determine a win/loss result of the game played via the game table (figure 27, step 824); 
a chip tray (36) configured to hold one or more of the chips for use by a dealer associated with the game table; (figure 1)
a dealer chip determination configured to specify types and numbers of chips that are held in the chip tray; (paragraph [0090], “A chip tray monitoring function 306 continually monitors the chips 38 in the chip tray 36.  Chip tray monitoring 306 provides a measure of the chip tray contents (i.e., counts and values of all chips 38 in the chip tray) to the table monitoring logic 302.”; also see paragraph [0011] “The system periodically determines the number and value of chips in the chip tray from the image.”  When the system determines the value of the chips, that is considered to the type of chip.)
a measurement device configured to measure positions, types, and numbers of chips on the game table; (paragraph [0091]; also see “play tracking” 308, figure 15; also see paragraph [0077], “The playing surface imager 152 can employ other image capture devices, although area CMOS color sensors C.sub.1-C.sub.9 are particular suitable for imaging the chips 38 and cards of the deck 18 on the playing surface 26 of the gaming table 10, such as wager chips 22 and played cards 30-34.”) and
 
a management control configured to: 
determine the positions, types, and numbers of chips that are on the game table; (see measurement device above)
calculate a collection amount of chips to be collected from at least one player position of the game table by the dealer, a payment amount of chips to be paid to at least one player position of the game table by the dealer, or a collection/payment balance of a casino side of the game table based on the determined positions, types, and numbers of chips on the game table and the win/loss result obtained from the win/loss determining device, perform a comparison including: (paragraph [0088], “A table monitoring logic function 302 serves as the central element of the system, receiving data from the various other functions.  The table monitoring logic 302 uses the data from the other components to verify game play, check for dealer errors, and provide data for employee and player analysis, as well as for reporting.”)
a first comparison between the collection amount of chips and an increase  amount of chips in the chip tray after collection of one or more chips associated with the collection amount of chips into the chip tray by the dealer, (from above, chip tray monitoring function 306, chip tray increases after a “house” win.)
a second comparison between the payment amount of chips and a decrease amount of chips in the chip tray after the dealer pays out one or more chips associated with the payment of chips from the chip tray, (from above, chip tray monitoring function 306, chip tray decreases after a “house” lose.) or
a third comparison between the collection/payment balance and an increase or decrease amount of chips in the chip tray after the dealer, with respect to the chip tray, collects or pays out one or more chips associated with the collection/payment balance: and (this is a redundant comparison shown by the first and second comparisons.)

output information based on a determination that a result of the comparison indicates an inconsistency in amount, the information indicates whether the inconsistency is greater than a predetermined amount and is associated with:
a first result of the first comparison,
a second result of the second comparison, or
a third result of the third comparison.
(The “check for dealer errors” from above is in a report or output showing the inconsistency in amount measured in the chip tray versus the expected amount.)

In regards to claim 4, 
wherein the management control device is configured to initiate display of an indication of a player position or a game participant associated with the inconsistency.  (paragraph [0014], “The system can also identify the win/loss percentage of the players and the dealer, as well as a number of other statistically relevant measures.  Such measures can provide a casino or other gaming establishment with enhanced automated security, and automated real-time accounting.  The measures can additionally provide a basis for automatically allocating complimentary benefits to the players.”)

In regards to claim 5, 
a bet determination unit configured to determine a bet target and a bet amount of a player; and (paragraph [0091]; also see “play tracking” 308, figure 15; also see paragraph [0077], “The playing surface imager 152 can employ other image capture devices, although area CMOS color sensors C.sub.1-C.sub.9 are particular suitable for imaging the chips 38 and cards of the deck 18 on the playing surface 26 of the gaming table 10, such as wager chips 22 and played cards 30-34.”)
a liquidation determination unit configured to determine an actual liquidation amount of chips delivered between a dealer and the player, (paragraph [0090], “A chip tray monitoring function 306 continually monitors the chips 38 in the chip tray 36.  Chip tray monitoring 306 provides a measure of the chip tray contents (i.e., counts and values of all chips 38 in the chip tray) to the table monitoring logic 302.”; also see paragraph [0011] “The system periodically determines the number and value of chips in the chip tray from the image.” )
and
	wherein the management control device is further configured to, in the case where there is a difference between the actual liquidation amount and a calculated liquidation amount calculated based on the win/loss result, the bet target, and the bet amount: (paragraph [0088], “A table monitoring logic function 302 serves as the central element of the system, receiving data from the various other functions.  The table monitoring logic 302 uses the data from the other components to verify game play, check for dealer errors, and provide data for employee and player analysis, as well as for reporting.”)
perform a first control or a second control based on whether or not a predetermined condition is satisfied, the first control performed based on the condition being unsatisfied and the second control different from the first control and performed based on the predetermined condition being satisfied, (the first control is based on if the calculate chip amount equals the measured chip amount)
wherein: 
the calculated liquidation amount is a calculated collection amount and the actual liquidation amount is an actual collection amount, 
the calculated liquidation amount is a calculated payment amount and the actual liquidation amount is an actual payment amount, or 
the calculated liquidation amount is a calculated collection/payment balance amount and the actual liquidation amount is an actual collection/payment balance amount.  (See discussion above.)

In regards to claim 6,
	wherein the predetermined condition is a condition relating to the difference. (the difference is between the calculate chip amount and the measured chip amount.)

In regards to claim 18,
wherein the management control device is configured to change the predetermined condition based on received user input. (See full flow of figure 27. User input is included and can change the input to the discrepancy step)
 
In regards to claim 19,
comprising a storage device, wherein the management control device is configured to record the difference in the storage device.  (figure 29, database 932)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soltys et al. (US PG pub 2004/0219975) in view of Moore et al. (US PG pub 2018/0075690).

Soltys et al. shows all of the limitations of the claims except for specifying when inconsistency is greater than the predetermined amount, the information further indicates to stop game and includes a card distribution device, and 
a display device configured to present a display based on the information output from the management control device and a signal indicating to continue the game of the game table without stopping the game of the game table when the inconsistency does not exceed the predetermined amount.

Moore et al. teaches, paragraph [0098], “an alert or indication may be output to both a dealer and other casino personnel but no corrective action may be required, however if the value of the variance is at least equal to the second predetermined threshold then corrective action may be required prior to another game event being allowed.”
	Moore et al. teaches, paragraph [0082], that (ii) an electronic card shoe (e.g., shoe 464 of table system 400) is include in the alert system.  The electronic card shoe is the card distribution device.
	Moore et al. teaches, paragraph [0021] “In accordance with some embodiments, when a chip tray is determined to have an out of balance status or there is determined to be a tray variance with respect to a particular RFID-enabled chip tray, one or more events and/or outputs may be triggered.  In one embodiment, an "out of balance" notification or message may be output to a user (e.g., to a dealer dealing chips out of the tray, a supervisor or other personnel of a gaming establishment).” And “a text, SMS or e-mail message may be generated and transmitted to one or more users, including without limitation, dealers, supervisors, and security personnel.” A display device is inherent with these messages.  The continuation of play is taught by paragraph [0098], from above, which teaches that play is stopped only if a threshold is met.

Based on the teaching of Moore et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Soltys et al. invention to specify when inconsistency is greater than the predetermined amount and can include a card distribution device, the information further indicates to stop game in order to prevent large losses.
Based on the teaching of Moore et al., it would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Soltys et al. invention to specify a display device configured to present a display based on the information output from the management control device and a signal indicating to continue the game of the game table without stopping the game of the game table when the inconsistency does not exceed the predetermined amount in order to communicate better with the front line employees.


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Soltys et al. (US PG pub 2004/0219975) in view of Pierson et al. (US PG pub 2005/0278542).

Soltys et al. shows all of the limitations of the claims except for specifying a threshold for the difference.  (the difference between each game and a single game is the same.)

Pierson et al. teaches a network security and fraud detection system and method.  Paragraph [0037] teaches an application at a virtual poker table game.  Paragraph [0039], “If the maximum threshold set above is exceeded and the master verify is ON, then the fraud detection and prevention system may restrict access”.   Figure 4 teaches receiving reports.  When a threshold is reached, the Fraud Detector 92 is triggered.

Based on the teaching of Pierson et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Soltys et al. invention to add a threshold for the difference or discrepancy in the chip count in order to focus on the big problems instead of the common little problems.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Soltys et al. (US PG pub 2004/0219975) in view of Moore et al. (US PG pub 2012/0252564).

Soltys et al. shows all of the limitations of the claims except for specifying that the predetermined condition is that the bet amount is greater than or equal to a fourth threshold value.

Moore et al. teaches, paragraph [0158], “The decision to enable/disable a certain re-characterization, or to enforce various betting limits associated with such bets, can be supported by input from the pit boss (or via a dealer screen with a password).  For example, the pit boss would have access to the maximum casino exposure, expected exposure, etc., and override a table lockout to allow additional betting at a particular house edge.  In essence, the pit boss may have a real-time decision tool to allow layers of increased volatility in exchange for increased value (house edge).  Personalized player monitors may indicate that only limited wagering will be allowed on certain bets, so players must put in their bets quickly or lose out on the opportunity.”  The betting limit is a bet amount threshold.

Based on the teaching of Moore et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Soltys et al. invention to specify that the predetermined condition is that the bet amount is greater than or equal to a fourth threshold value in order to limit casino exposure.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Soltys et al. (US PG pub 2004/0219975) in view of Hoyt et al. (US PG pub 2015/0312517).

Soltys et al. shows all of the limitations of the claims except for specifying that the control unit management control device is further configured to, in the case where there is no difference, perform a third control operation different from the first control and the second control.

Hoyt et al. teaches, paragraph [0031-0037], the dealer tray is monitored by video and by RFID.  When there is no difference between the video amount and the calculated amount in the dealer tray, the RFID count or third different control is still performed in order to add a safety redundancy.

Based on the teaching of Hoyt et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Soltys et al. invention to specify that the control unit management control device is further configured to, in the case where there is no difference, perform a third control operation different from the first control and the second control in order to add a safety redundancy.



Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Soltys et al. (US PG pub 2004/0219975) in view of Hilbert et al. (US PG pub 2014/0094256).

Soltys et al. shows all of the limitations of the claims except for specifying a display device for displaying a game participant that is a cause of the inconsistency or for displaying control operation.

Hilbert et al. teaches an Apparatus, System and Method for Presenting Different Wagering Games for Concurrent Play.  
Paragraph [0453], “causing the display subsystem to display an indication of the discrepancy and/or a message that encourages players to provide sufficient funds to begin play.”  The displayed can be on or below the playing surface at the player position by a display subsystem.
	Paragraph [0390], “At 7134, the computing subsystem determines if any security valuations and/or fault conditions have occurred.  If such conditions are determined to exist, the gaming system may display an appropriate message to the dealer, the player pit boss and/or a server or casino management system.”

Based on the teaching of Hilbert et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Soltys et al. invention to add displays for displaying the reports and alarms that caused the inconsistency to the player or dealer in order to improve information availability.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soltys et al. (US PG pub 2004/0219975) in view of Moore et al. (US PG pub 2018/0357850).

Soltys et al. shows all of the limitations of the claims except for specifying that the control unit management control device is configured to perform the first control-operation and the second control operation to control the at least one light or the second control on the lighting device and the control unit management control device is configured to turn on, at the lighting device, the at least one light with different colors in the first control operation than in the second control operation a first color associated with the first control or a second color associated with the second control, the first color different from the second color.

Moore et al. teaches, pages 9-10, Table 1, Example Lighting Effect and Corresponding Game Events.  Notice the “Error states”, including Chip tray out of balance and invalid chip.  Both red lights and green lights are used. The controls and lights provide an easy alert system to problems.  

Based on the teaching of Moore et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Soltys et al. invention to specify that the control unit management control device is configured to perform the first control-operation and the second control operation to control the at least one light or the second control on the lighting device and the control unit management control device is configured to turn on, at the lighting device, the at least one light with different colors in the first control operation than in the second control operation a first color associated with the first control or a second color associated with the second control, the first color different from the second color in order to provide an easy alert system to problems.


Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
The above claims recite specific elements which, in full combination with the independent claims, are not shown or taught by the cited prior art.  Specifically, reacting based on the inconsistency having occurred multiple times or that a total sum of the differences in a predetermined number of recently played in multiple games of the one or more games is larger is greater than a second threshold value.


Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive.

Applicant asserts, “Soltys is silent with respect to the manner in which a possible error is reported or any specific information included in the report of the possible error. For example, Soltys identifies an error but does not output additional details, such as an indication that an amount of a discrepancy is greater than a predetermined amount, related to the error. Accordingly, the cited portions of Soltys do not disclose that the error reported by the automated system indicates whether or not the discrepancy is greater than a predetermined amount. Therefore, the cited portions of Soltys fail to disclose “a management control device configured to... output information based on a determination that a result of the comparison indicates an inconsistency in amount, the information indicates whether the inconsistency is greater than a predetermined amount and is associated with: a first result of the first comparison [between the collection amount of chips and an increase amount of chips], a second result of the second comparison [between the payment amount of chips and a decrease amount of chips], or a third result of the third comparison [between the collection/payment balance and an increase or decrease amount of chips],” as in claim 1.”  The examiner does not concur.
The claim limitation is very broad. To be more clear on the examiner’s interpretation, the “reporting” in the cited paragraph [0088] is considered to be the output information.  The reporting is based on game verification and dealer errors or based on a determination that a result of the comparison indicates an inconsistency.  As for “the inconsistency is greater than a predetermined amount”, zero would be an inherent predetermined amount.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CUFF/           Primary Examiner, Art Unit 3715